Exhibit 10.4

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (“Agreement”) effective as of September 10, 2003 (“Grant
Date”), by and between AboveNet, Inc. (the “Company”) and Michael A. Doris (the
“Optionee”).

 

WHEREAS, by order dated and entered August 21, 2003, the Honorable Adlai S.
Hardin, Jr., United States Bankruptcy Judge, United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) confirmed the Second
Amended Plan of Reorganization of Metromedia Fiber Network, Inc. et al. dated
July 1, 2003, as amended (the “Plan of Reorganization”);

 

WHERES, the Company emerged from proceedings under Chapter 11 of the Bankruptcy
Code on the date hereof;

 

WHEREAS, in accordance with the Plan of Reorganization, the Company was
authorized to implement the AboveNet, Inc. Management Incentive Plan (the
“Plan”);

 

WHEREAS, in accordance with the Plan of Reorganization, the Company was
authorized and directed to grant to the Participant an option to purchase 16,500
shares of common stock of the Company at an exercise price of $20.95 subject to
vesting and other terms and conditions set forth herein as an incentive for the
Optionee to advance the interests of the Company; and

 

WHEREAS, the Bankruptcy Court has approved the Plan and the grant of options to
certain officers of the Company, including the Optionee, set forth on Exhibit A
to the Plan; and

 

WHEREAS, the Optionee and the Company have executed an employment agreement
which sets forth the terms of the option, including the number of shares
underlying such option, to be granted to the Optionee by the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Grant of Option.

 

(a)           Pursuant to the Plan, a copy of which is attached hereto, and
subject to the terms and conditions set forth herein and therein, the Company
hereby grants to the Optionee the right and option (the “Option”) to purchase
all or any part of 16,500 shares (the “Option Shares”) of the Company’s common
stock, $.01 par value per share (the “Common Stock”).

 

(b)           The Option is intended to qualify as an incentive stock option, as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the maximum extent permitted by such Section 422.

 

--------------------------------------------------------------------------------


 

2.             Exercise Price.

 

The purchase price (the “Exercise Price”) of the Option Shares shall be $20.95
per share.

 

3.             Time of Exercise; Term.

 

(a)           Subject to acceleration as expressly provided in Paragraph 6
hereof, the Option shall vest and become exercisable, on a cumulative basis, as
to one-third of the Option Shares on the first anniversary of the Grant Date, an
additional one-third of the Option Shares on the second anniversary of the Grant
Date and the remaining one-third of the Option Shares on the third anniversary
of the Grant Date.

 

(b)           Subject to earlier expiration as expressly provided in Paragraph 6
hereof, the Option shall expire and cease to have any force or effect on the end
of the day immediately preceding the tenth anniversary of the Grant Date (the
“Scheduled Expiration Date”).

 

4.             Adjustment Upon Changes in Capitalization.

 

(a)           The aggregate number of Option Shares and the Exercise Price shall
be proportionately adjusted by the Board or the Compensation Committee of the
Board (the “Committee”) for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without receipt of consideration
by the Company, or other change in corporate or capital structure. The Board or
the Committee may also make the foregoing changes and any other changes,
including changes in the classes of securities available, to the extent it is
deemed necessary or desirable to preserve the intended benefits of the Plan for
the Company and the Optionee in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction. To the extent the Option is an
incentive stock option, any such adjustments to the Option must meet the
requirements of Code Section 424(a).

 

(b)           Any adjustment under this Paragraph 4 in the number of Option
Shares shall apply proportionately to only the unexercised portion of the
Option. If fractions of a share would result from any such adjustment, the
adjustment shall be revised to the next lower whole number of shares.

 

5.             Method of Exercising Option and Withholding.

 

(a)           The Option shall be exercised, in whole, or from time to time in
part, by the delivery of a written notice of exercise by the Optionee to the
Company at its principal office (or at such other address as may be established
by the Board or the Committee) stating the number of Option Shares as to which
the Option is being exercised, accompanied by payment in full of the aggregate
Exercise Price for such Option Shares. Payment for such Option Shares shall be
made (i) in U.S. dollars by cash, personal check, bank draft or money order
payable to the order of the Company, by money transfers or direct account
debits; (ii) through the delivery or deemed delivery based on attestation to the
ownership of Mature Shares

 

2

--------------------------------------------------------------------------------


 

(as defined in the Plan) with a Fair Market Value (as defined in the Plan) at
least equal to the total payment due; (iii) pursuant to a broker-assisted
“cashless exercise” program if established by the Company; or (iv) by a
combination of the methods described in clauses (i) through (iii) above.

 

(b)           The Company’s obligation to deliver shares of Common Stock upon
the exercise of the Option shall be subject to the payment by the Optionee of
any applicable federal, state and local withholding tax. The Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the Optionee any federal, state or local taxes required to
be withheld with respect to the exercise of the Option. Subject to the right of
the Board or the Committee to disapprove any such election and require the
withholding tax in cash, the Optionee shall have the right to elect to pay the
withholding tax with shares of Common Stock to be received upon exercise of the
Option or which are otherwise owned by the Optionee. Any election to pay
withholding taxes with stock shall be irrevocable once made.

 

6.             Termination of Employment; Change in Control.

 

(a)           In the event of the Optionee’s death prior to the end of the Term
(as defined in the employment agreement between the Optionee and the Company,
effective as of the Grant Date, or in any successor agreement to such employment
agreement (the “Employment Agreement”)), the unvested and unexercisable portion
of the Option shall immediately vest and become exercisable. The Option shall
remain exercisable until the earlier of: (i) end of the day on the third
anniversary of the Optionee’s death or (ii) the Scheduled Expiration Date;
provided, however, if the Optionee’s death occurs upon or after a Change in
Control (as defined in the Plan), the portion of the Option which was
exercisable at the time of the Change in Control or became exercisable upon the
Change in Control shall remain exercisable until the Scheduled Expiration Date.

 

(b)           Upon the termination of Optionee’s employment with the Company
prior to the end of the Term as a result of a Disability (as defined in the
Employment Agreement), the unvested and unexercisable portion of the Option
shall immediately vest and become exercisable. The Option shall remain
exercisable until the earlier of: (i) the end of the day on the third
anniversary of the termination of the Optionee’s employment or (ii) the
Scheduled Expiration Date; provided, however, if the termination of the
Optionee’s employment occurs upon or after a Change in Control, the portion of
the Option which was exercisable at the time of the Change in Control or became
exercisable upon the Change in Control shall remain exercisable until the
Scheduled Expiration Date.

 

(c)           In the event of the termination of the Optionee’s employment by
the Company for “Cause” or by the Optionee without “Good Reason” (as each such
term is defined in the Employment Agreement) before the end of the Term, the
unvested and unexercisable portion of the Option shall immediately be forfeited.
The vested and exercisable portion of the Option may be exercised within ninety
(90) days of such termination, and shall thereafter be forfeited.

 

(d)           Upon the termination of the Optionee’s employment by the Company
without Cause or by the Optionee for Good Reason, the unvested and unexercisable

 

3

--------------------------------------------------------------------------------


 

portion of the Option shall immediately vest and become exercisable. The Option
shall remain exercisable until the earlier of: (i) end of the day of the third
anniversary of the termination of the Optionee’s employment or (ii) Scheduled
Expiration Date; provided, however, if the termination of the Optionee’s
employment occurs upon or after a Change in Control (as defined in the Plan),
the portion of the Option which was exercisable at the time of the Change in
Control or became exercisable upon the Change in Control shall remain
exercisable until the Scheduled Expiration Date.

 

(e)           In the event of a Change in Control during the Term, 50% of the
unvested and unexercisable portion of the Option shall immediately vest and
become exercisable, and the aggregate vested and exercisable portion of the
Option shall remain exercisable until the Scheduled Expiration Date. For the
remaining unvested and unexercisable portion of the Option: (i) if, following
the Change in Control, Common Stock continues to be publicly traded (for
example, a merger where the Company is the surviving entity), the unvested and
unexercisable portion of the Option shall continue to vest and become
exercisable as set forth in subparagraph (a) of Paragraph 3 of this Agreement;
(ii) if, following the Change in Control, Common Stock does not continue to be
publicly traded (for example, in a merger whereby the other party is the
surviving entity), then, (A) if the transaction is a stock transaction, the
unvested and unexercisable portion of the Option shall continue to vest and
become exercisable as set forth in subparagraph (a) of Paragraph 3 of this
Agreement and shall be converted into an option to purchase the acquirer’s stock
according to the exchange ratio set forth in the transaction, or (B) if the
transaction is a cash transaction, the unvested and unexercisable portion of the
Option shall continue to vest and become exercisable as set forth in
subparagraph (a) of Paragraph 3 of this Agreement, but upon becoming
exercisable, when the Optionee seeks to exercise the Option, the Company shall
pay the Optionee the corresponding cash value equal to the excess of: (x) the
value per share paid in the cash transaction, minus (y) the Exercise Price of
the Option.

 

(f)          In the event of the termination of the Optionee’s employment for
any reason after the end of the Term, the unvested and un-exercisable portion of
the Option shall immediately be forfeited. The vested and exercisable portion of
the Option shall remain exercisable until the earlier of: (i) end of the day of
the third anniversary on the termination of the Optionee’s employment or
(ii) the Scheduled Expiration Date; provided, however, if the termination of the
Optionee’s employment occurs upon or after a Change in Control (as defined in
the Plan), the portion of the Option which was exercisable at the time of the
Change in Control or became exercisable upon the Change in Control shall remain
exercisable until the Scheduled Expiration Date.

 

7.             Transfer of Option; Limitations on Issuance of Option Shares.

 

(a)           The Option is not transferable otherwise than by will or the laws
of descent and distribution, and the Option may be exercised during the
Optionee’s lifetime only by the Optionee. Any attempt to transfer the Option in
contravention of this subparagraph (a) is void ab initio. The Option shall not
be subject to execution, attachment or other process.

 

(b)           Notwithstanding anything herein to the contrary, the Option shall
not be exercisable and the Company shall not be required to issue or sell any
Option Shares

 

4

--------------------------------------------------------------------------------


 

unless, at the time of exercise, (i) a registration statement under the 1933 Act
relating to the Option Shares has been filed with, and declared effective by,
the Securities and Exchange Commission, and no stop order suspending the
effectiveness of such registration statement has been issued by the Securities
and Exchange Commission or (ii) the issuance of the Options Shares is, in the
opinion of counsel to the Company, permitted pursuant to an exemption from the
registration requirements of the 1933 Act.

 

8.             No Rights in Option Shares.

 

The Optionee shall have none of the rights of a shareholder with respect to the
Option Shares unless and until issued to him upon exercise of the Option.

 

9.             No Right to Employment.

 

Nothing contained herein shall be deemed to confer upon the Optionee any right
to remain as an employee of the Company. The Company reserves the right to
dismiss Optionee free from any liability, or any claim under the Plan, except as
specifically provided in this Agreement.

 

10.          Governing Law/jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to principles of conflict of laws.

 

11.          Miscellaneous.

 

This Agreement cannot be changed or terminated orally. This Agreement and the
Plan contain the entire agreement between the parties relating to the subject
matter hereof. The paragraph headings herein are intended for reference only and
shall not affect the interpretation hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

/s/ Michael A. Doris

 

 

Michael A. Doris

 

 

Optionee

 

 

 

 

 

 

 

 

 

ABOVENET, INC.

 

By:

/s/ Hadley Feldman

 

 

 

Name:

Hadley Feldman

 

 

 

Title:

VP Legal Affairs

 

 

5

--------------------------------------------------------------------------------